Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/20, 9/2/20, 9/23/20, and 5/7/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Dilsiz (US 2010/0320787) shows a transport apparatus (See Figs. 1 & 2) comprising: a pair of attaching members (5,9), a manipulating member (6, 3, 3,, 11) for connecting the protruding portions (13, 13) of the attaching members to each other, the manipulating member providing a connection so that the attaching members cannot disengage from the transversely-angled bores; wherein the attaching members engage the transversely-angled bores, and the manipulating member securely connects the attaching members to each other, wherein the manipulating member securely connects the protruding portions of the attaching members to each other, so that the attaching members cannot disengage from the transversely-angled bores: and wherein a portion of the secured manipulating member between the attaching members provides a location for a moving device to engage the transport apparatus, and engaged moving device can move the assembly component from a first configuration to a second configuration, but does not specifically teach or suggest “each attaching member for engaging a transversely-angled bore (10) on an assembly component so that a portion of the attaching member protrudes from the assembly component, when engaged in corresponding bores, each attaching member extends toward the other attaching member.” Note that the when 
Figs. 1-10 of EP 1396462 (See IDS) show a pair of attaching members (6a, 6a) each attaching member for engaging a transversely-angled bore (15, 15) on an assembly component so that a portion of the attaching member protrudes from the assembly component, and a manipulating member (2, 3a, 3b) providing a connection so that the attaching members cannot disengage from the transversely-angled bores; wherein the attaching members engage the transversely-angled bores, but does not specifically teach or suggest “for connecting the protruding portions of the attaching members to each other, the manipulating member providing a connection so that the attaching members cannot disengage from the transversely-angled bores.” 
Miller (US 2020/0332817) (see IDS) displays stepped dowels provide in an angled bore, but the application was filed on April 7, 2020, which was filed later that the instant application, 16/858,033, was filed April 24, 2020, which has PRO of 62841374, filed 05/01/2019. Moreover, Miller ‘817 does not teach the structural elements and a method of moving an assembly as recited in claims 1, 11, and 19.
The following references have been provided in US-PTO 892 where each reference is closely related to the instant application, but does not teach or suggest the complete recitations of claims 1-20.
Ditcher ‘361 provides a lifting arrangement.
Guay ‘611 and Helderman ‘681 show a removable and reusable anchor.
Oldenettel ‘975 discloses an apparatus for lifting heavy duty.
Steel ‘426 teaches two angled attachment members to secure a rail.
Harris et al. ‘478 and Ballou ‘336 show two parallel attachment members being lifted by a lifting chain or cable.
Pohl ‘746 shows a scissors lifting device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL T CHIN/Primary Examiner, Art Unit 3652